Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-9, 13-15, 18-20, 23-24, 29-31, 33-42 are pending in this application, which is a 371 of PCT/US2017/059984.

Election/Restrictions
Applicant’s election without traverse of claims 3-9, 13-15, 18-20, 23-24, 29-31, 33-34, 41 in the reply filed on 10/15/2021 is acknowledged.
	Claims 1-2, 35-40, 42 are withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.


	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The present title is directed to the formation of pores.  However, the claimed invention never mentions pores.  The examiner suggests amending the title to reflect the claimed invention.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 23-24, 29-31, 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 the term “the at least one atomically thin active layer” lacks antecedent basis.
In claim 18 lines 5-6, the phrase “defects … etched during cooling” is confusing as to how defects are etched when there are no defects recited.
	In claim 18 line 6, the term “and/or” is confusing as to what it is referring to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 6-9, 13, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dobisz et al. (2009/0059430) in view of Hujanen et al. (2002/0076837).
	Dobisz discloses a method of forming a magnetic recording media on patterned seed layers (title) in which a patterned seed layer 102 is formed on a substrate followed by a magnetic layer and non-magnetic layer 104 (0054, Figure 1).  Specifically, the patterned seed layer has islands which can be formed by a deposition process (0042-0044, 0054) and the magnetic layer 
	Hujanen teaches a method of forming thin films in magnetic devices in which layers formed by atomic layer deposition are uniformly thick on an atomic scale (abstract).  It would have been obvious to utilize atomically thin layers in Dobisz with the expectation of success because Hujanen teaches of using atomic layer deposition to form atomic layer thicknesses.
	Regarding claim 4, Dobisz teaches the growth of a non-magnetic and/or magnetic material (0043-0044).
	Regarding claim 6, Dobisz teaches oxide (0030).
	Regarding claim 7, the applicant requires a specific thickness.  Dobisz teaches a thickness of 1 to 3 nm (0034), which is similar to 5 nm.  To utilize the claimed thickness would have been obvious in the absence of a showing of criticality.
	Regarding claims 8-9, the applicant requires a specific diameter and a specific density.  Dobisz teaches islands (0044-0045), which inherently has a diameter and a density.  To utilize the claimed diameter and/or density would have been obvious in the absence of a showing of criticality.
	Regarding claim 13, Hujanen teaches removing oxides (0031).
	Regarding claim 33, Hujanen teaches copper oxide (0116).
Regarding claim 34, Dobisz teaches vanadium oxide (0043).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobisz et al. (2009/0059430) in view of Hujanen et al. (2002/0076837) and further in view of U’Ren et al. (2004/0227157).  The combination of Dobisz/Hujanen fails to teach removing oxide using hydrogen.
U’Ren teaches of removing oxide using hydrogen at a temperature of 800-1000oC (0021).  It would have been obvious to utilize hydrogen to remove oxides in the combination with the expectation of success because U’Ren teaches of removing oxide using hydrogen.
Regarding claim 15, U’Ren teaches a temperature of 800-1000oC (0021), which overlaps the claimed range.

Claims 18-20, 23-24, 29-31, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (2015/0050753) in view of Hujanen et al. (2002/0076837).
Srinivasan discloses a method of forming a film on a substrate using a buffer layer (abstract).  In one embodiment, the method can be atomic layer deposition (0060) and cooling can be used to form defects (0073).  However, the reference fails to specifically teach an atomically thin layer.
	Hujanen teaches a method of forming thin films in magnetic devices in which layers formed by atomic layer deposition are uniformly thick on an atomic scale (abstract).  It would have been obvious to utilize atomically thin layers in Srinivasan with the expectation of success because Hujanen teaches of using atomic layer deposition to form atomic layer thicknesses.
	Regarding claim 19, Srinivasan teaches an active material (0059), which is deemed a substrate.
Regarding claim 23, Srinivasan teaches atomic layer deposition (0060) using processing gases (0046).

Regarding claim 29, Srinivasan doesn’t teach a partial pressure, which reads on 0%.
Regarding claim 30, Srinivasan teaches ammonia (0057).
Regarding claim 31, the applicant requires a specific cooling rate.  Srinivasan teaches cooling (0073), which inherently has a cooling rate.  To utilize the claimed cooling rate would have been obvious in the absence of a showing of criticality.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (2015/0050753) in view of Hujanen et al. (2002/0076837) and further in view of Iza et al. (2009/0072262).  The combination of Srinivasan/Hujanen fails to teach the claimed material.
Iza teaches of forming a buffer layer followed by an active layer such as GaN (0063).  It would have been obvious to utilize GaN as the active layer in the combination with the expectation of success because Iza teaches of using an active layer of GaN.

Allowable Subject Matter
Claims 5, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to teach the limitation of claim 5 and claim 20.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        11/06/2021